Shulman, Judge.
This appeal is from the superior court’s judgment affirming the State Board of Workmen’s Compensation’s award of total disability benefits to claimant.
Appellant asserts that the findings of fact as to accidental injury, notice and disability were not supported by any evidence.
Appellee was employed as a warper operator. As part of his work duties, appellee was to take full cones of yarn from boxes on the floor and place the cones on a creel. There was testimony that on March 27 or 28 appellant, while reaching for a full cone of yarn from a box of yarn, fell into the box; that the plant manager was fully aware of claimant’s fall and assisted claimant in getting out of the box; that claimant stated to the plant manager that he did not think he was injured; that claimant left work and saw a doctor that same day; and that about 18 days after the injury claimant returned to the work place, was using a cane and told the plant manager of his back injury.
There was sufficient evidence to support the finding of the State Board of Workmen’s Compensation. See Kight v. Liberty Mut. Ins. Co., 141 Ga. App. 409 (233 SE2d 453) (courts may not substitute own judgment for that of State Board of Workmen’s Compensation as to issues of fact; findings and award must be affirmed if there is any supporting evidence).

Judgment affirmed.


Smith and Banke, J J., concur.